Case 4:21-cv-00631-SDJ-KPJ Document 8-4 Filed 09/10/21 Page 1 of 3 PageID #: 192




                      EXHIBIT 4
      Case 4:21-cv-00631-SDJ-KPJ Document 8-4 Filed 09/10/21 Page 2 of 3 PageID #: 193


Stephen Quezada

From: Michael Moates <michaelsmoates@gmail.com>
Sent: Tuesday, August 17,2021 1:58 PM
To: Stephen Quezada
Subject: Re: [EXTERNAL] Answer



Perfect. Just so you have it in writing, I approve the stipulated agreements to be filed with my electronic
signature on my behalf pending the final signature.


Glad we could resolve this!

Sent from my iPhone


Michael Moates, RBT, CPI
Doctor of Education Student \ Fielding Graduate University
Master of Arts in Interdisciplinary Studies Student \ Liberty University
Senior Member, Civil Air Patrol, US Air Force Auxiliary
State of Texas Commissioned Notary Public
(817) 999-7534 \ mmoates(a),email.fieldin8:.edu


"Yesterday is not ours to recover but tomorrow is ours to win or lose." - President Lyndon B. Johnson


"When I was a baby child, good and bad was just a game, many years and many triumphs, they proved
to me they not the same"




        On Aug 17, 2021, at 11 :56 AM, Stephen Quezada <squezada@grayreed.com> wrote:



        Hi, Michael,


        The agreement is queue for signature and should be signed by mid-afternoon. I will touch base soon.
        Thanks.




        Stephen Quezada
        Counsel
        Tel 713.986.7215 | Fax713.730.5985 | squezada@grayreed.com
        1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
        gravreed.com I Connect with me on Linkedln


        Board Certified - Labor & Employment Law
        Texas Board of Legal Specialization


        <logo_a83735f8-80ca-4a7b-81ad-3201a2d49899.jpg>


        CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information which is
        intended only for the named recipient(s) and may be legally privileged. If you have received this communication in error, please
        contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the contents of
        this communication by anyone other than the named recipient(s) is strictly prohibited.

                                                                               1
Case 4:21-cv-00631-SDJ-KPJ Document 8-4 Filed 09/10/21 Page 3 of 3 PageID #: 194



From: Michael Moates <michaelsmoates@gmail.com>
Sent: Monday, August 16, 2021 2:57 PM
To: Stephen Quezada <squezada@grayreed.com>
Subject: [EXTERNAL] Answer


Also, I know your answer is due tomorrow. Do you want to discuss a solution to that? Dismiss?


Michael Moates, MA, QMHP-T, RBT, CPI
Doctor of Education Student | Fielding Graduate University
Senior Member, Civil Air Patrol, US Air Force Auxiliary
State of Texas Commissioned Notary Public
(817) 999-7534 | mmoates(%email.fieldine.edu

 L'i TQ Safe Zone
A C A I) K N'I i c SBSSKBilBSBiBSHI
